DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because “fig.6, step 620” is objected to because according to the specification on par[0101], page 33; examiner believes there should be a label “ Yes” between step 620 and step 630 and a label “No” between step 620 and step 640.  
Further, fig.7, step 720 is also objected to because according to the specification on par[0109], page 36; examiner believes there should be a label “ Yes” between steps 720 and 723; and a label “No” between steps 720 and 740.
Further, Fig.8, step 820 is also objected to because according to the specification on par[0117], pages 38-39, examiner believes there should a label “No” between steps 820 and 830;  and a label “Yes” between steps 820 and 840.
Further, fig.9 step 920 is also objected to because according to the specification on par[0126], page 42, examiner believes there should be a label “ Yes” between steps 920 and 930; and label “No” between steps 920 and 940.   
Further, “fig.10, step 103” is also objected to because according to the specification on par[0137], page 46, examiner believes  there should be a label “Yes” between steps 1030 and 1040; and “ No” between steps 1030 and 1050.    
Further, “fig. 11, step 1120” is also objected to because according to the specification on par[0149], page 50; examiner believes there should be a label “ Yes” between steps 1120 and 1130 and a label “ No” between steps 1120 and 1140.
Further, “fig.12 step 1240” is also objected to because according to the specification on par[0179], page 60; examiner believes there should be a label “Yes” between steps 1240 and 1250; and a label “ No” between steps 1240 and 1260.
Further, “ fig.14, step 1430” is also objected to because according to the specification on par[0200], page 68; examiner believes there should be a label “yes” between steps 143 and 1440; and a label “No” between steps 1430 and and 1450.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1,9,14 are objected to because of the following informalities:  according to the specification described on par[0136], page 45; the claimed “ a first group index for first control resource sets (CORESETS)” is objected to because it is not clear whether applicant meant “ a first group of CORESETs and a second group of CORESETs” or “ a group of CORESETs comprises a plurality of Coresets”  .  Appropriate correction is required.
Further, according to the specification on par[0137], page 46; and fig.10, step 1030; examiner believes the claimed limitation “ when a PDCCH reception is in a CORESET from the first CORESETs” and “ when the PDCCH reception is not in a CORESET from the first CORESETs” are not supported in the specification. The reason is that the specification describes “the UE determines the CORESET of the PDCCH reception provides the DCI format is from a first group of CORESETs  or from the second group of CORESETs”.
Further, there are multiple “and” words throughout the limitations. Applicant should have one“ and” before the last limitation.    
Claims 8,13,20 are objected to because of the following informalities: the claimed limitations “HARQ-ACK information bits corresponding to the number of DCI formats are in the first HARQ-ACK codebook,
 and HARQ-ACK information bits corresponding to the first DCI format are placed last in the first HARQ-ACK codebook” are objected to because they do not  clearly indicate whether “the number of DCI formats” and “ the first DCI format” refer to one DCI format ?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because this claim refers to a method claim wherein there is not at least one hardware to perform the claimed limitation. It is not sure whether this claim is performed by a Ue or a base station.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3,4,5,6,9,10,11,14,16,17,18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-5,8,15 of U.S. Patent No. 11/095,415. Although the claims at issue are not identical, they are not patentably distinct from each other because :
In claims 1,9,14 the Patent ‘ 415 discloses in claims 1,8,15 a method comprising: receiving: a  configuration for a first control resource set (CORESET) and a configuration for a second CORESET; a first physical downlink control channel (PDCCH) in the first CORESET or the second CORESET including a first downlink control information (DCI) format and 
a first physical downlink shared channel (PDSCH) scheduled by the first DCI format (receive a configuration for a first group index for first control resource sets (CORESETs), physical downlink control channels (PDCCHs) in CORESETs, wherein the PDCCHs provide respective downlink control information (DCT) formats scheduling respective receptions of physical downlink shared channels (PDSCHs)); 
generating a hybrid automatic repeat request acknowledgement (HARQ-ACK) information in response to receiving the PDSCH (determining HARQ information in response to a PDSCH); and 
transmitting: a first physical uplink control channel (PUCCH) including a first hybrid automatic repeat request acknowledgement HARQ-ACK codebook information and a second PUCCH including a second HARQ-ACK codebook information,
 wherein HARQ-ACK information is included in: the first HARQ-ACK codebook information when the first PDCCH is received in the first CORESET; and the second HARQ-ACK codebook information when the first PDCCH is received in the second CORESET.
Even though the language in the Patent is not identical to that in the instant application and the Patent does not disclose the HARQ information determined in response to receiving the PDSCH includes “bits”, but it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to believe the  both of the subject matters in the instant application and the Patent refer to the same invention.      
In claims 3,4,6,10,16,17 the Patent discloses in claim 4 the first PUCCH with a first TCI state and a second PUCCH with a second TCI state (first PUCCH with a first spatial setting and a second PUCCH with a second spatial setting). 
In claims 5,11,18 the Patent discloses receiving the first PDCCH in the first CORESET (see claim 5); the DCI format includes a value (claim 3); receiving TCI states ( spatial setting); and transmit PUCCH  using TCI state ( claim 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7,8,9,12,13,14,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al.( US Pub.2021/0391955) in view of Miao et al. ( US Pub.2021/0022124).
In claims 1,9,14 He et al. discloses a user equipment (UE) comprising: a transceiver ( see par[0264] UE comprises an RF interface) configured to receive: a configuration for a first group index for first control resource sets (CORESETs), physical downlink control channels (PDCCHs) in CORESETs, wherein the PDCCHs provide respective downlink control information (DCT) formats scheduling respective receptions of physical downlink shared channels (PDSCHs), and the PDSCHs corresponding to the PDCCHs (see fig.9; steps 902,904; par[0234] a UE decodes PDCCH  from a NodeB, the PDCCH includes PDSCH; determines at least one CORESET index  of the PDCCH; decodes the PDSCH; and detects DCI formats across CORESET indexes. Further, in par[0021] the DCI schedules PDSCH transmissions) and
 a processor operably connected to the transceiver (seed par[0264]  UE comprises a processing circuitry coupled to a RF interface), the processor configured to determine hybrid automatic repeat request acknowledgement (HARQ-ACK) information bits in response to a PDSCH reception ( see par[0032] the Ue determines PUCCH resource for HARQ bits), and the transceiver is further configured to transmit a first physical uplink control channel (PUCCH) with the first HARQ-ACK codebook and a second PUCCH with the second HARQ-ACK codebook (see fig.9, step 908; par[0234] the Ue transmits HARQ bits using the PUCCH resources).
He et al. does not disclose when a PDCCH reception is in a CORESET from the first CORESETs, the HARQ- ACK information bits are in a first HARQ-ACK codebook, and when the PDCCH reception is not in a CORESET from the first CORESETs, the HARQ-ACK information bits are in a second HARQ-ACK codebook.  
Miao et al. discloses in par[0077-0078] a UE receives /detects PDCCH in CORESETS  configured by a network node. The UE detects PDCCH in the CORESET 0 and HARQ bits less than two (see fig.1; step S103, par[0083] when a PDCCH reception is in a CORESET from the first CORESETs, the HARQ- ACK information bits are in a first HARQ-ACK codebook); and detects PDSCH in other CORESETS  than the CORESET 0 and HARQ bits greater than two (see fig.1; step S105; par[089-0090] when the PDCCH reception is not in a CORESET from the first CORESETs, the HARQ-ACK information bits are in a second HARQ-ACK codebook).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Miao et al. with that of He et al. to multiplex HARQ in the first PUCH resource and the second PUCCH resource to separate TRPs.      
In claims 8,13,20 He et al. discloses the PDCCH reception is in a CORESET from the first CORESETs and provides a first DCI format (see par[0033, 0234] the UE receives at steps 902,904, PDCCH including CORESET and DCI across CORESETS), the first DCI format includes a counter downlink assignment index (DAI) field (see par[0058] PDCCH  includes total DAI and values of  counter DAI in DCI format), a value of the counter DAI field indicates a number of DCI formats ( see par[0058] values of counter DAI  in DCI format),
the number of DCI formats are provided by PDCCH receptions in CORESETs from the
first CORESETs (see par[0038] DCI are scheduled in CORESET 0 and CORESET 1),
HARQ-ACK information bits corresponding to the number of DCI formats are in the first
HARQ-ACK codebook, and HARQ-ACK information bits corresponding to the first DCI format are placed last in the first HARQ-ACK codebook ( see par[0052] DCI format 615,625 were transmitted in separate CORESET 610 and CORESET 620 associated with HARQ bit for each DCI format).
In claims 7,12,19 He et al. discloses the PDCCH reception is in a CORESET from the first CORESETs and provides a first DCI format (see par[0033, 0234] the UE receives at steps 902,904, PDCCH including CORESET and DCI across CORESETS), the first DCI format includes a PUCCH resource indicator (PRI) field (see par[0020] DCI includes PUCCH resource indicator),
a value of the PRI field indicates a PUCCH resource that includes a set of parameters,
the set of parameters includes a spatial setting ( see par[0027] the PUCCH resource indicator field maps to vales PUCCH resource indexes provided by higher layer parameters), and the transceiver is further configured to transmit the first PUCCH according to first set of parameters ( see par[0229] the UE transmits PUCCH resource corresponding to  HARQ information).

Claims 2,3,4,5,6,10, 11,15,16,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over He et al.( US Pub.2021/0391955) in view of Miao et al. ( US Pub.2021/0022124), and further in view of Nory  et al. (US Pub.2020/0305088).
In claims 5,11,18 He et al. discloses the PDCCH reception is in a CORESET from the first CORESETs and provides a first DCI format (see par[0033, 0234] the UE receives at steps 902,904, PDCCH including CORESET and DCI across CORESETS); the first DCI format includes a first set of fields or a second set of fields (see par[0026] the DCI format  having PDSCH-HARQ feedback timing indicator field). He et al. does not disclose the first set of fields in the DCI format includes a field indicating a spatial setting from a set of spatial settings, the second set of fields does not include the field indicating the spatial setting;
the transceiver is further configured to receive the set of spatial settings, determine a spatial setting for transmission of the first PUCCH according to: the field when the first DCI format includes the first set of fields.
Nory et al. discloses in par[0225-0234; 0139] figures 14,15; steps 1502,1504,1506 a UE 1400 receives DL transmissions via PDCH comprising DCI, determines a spatial association  for an uplink power transmission.  The spatial association comprises spatial filter (a first spatial setting), a precoder parameter, beam used for uplink transmission ( second field does not include the spatial setting). The UE 1400 determines UL power control to transmit PUCCH based on the DL transmission (transmit PUCCH according to the spatial association). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Nory et al. with that of He et al. to transmit PUCCH using the received spatial parameters in the PDCCH.        
In claims 2,15 He et al. does not disclose the transceiver is further configured to receive a first reference signal (RS) and a second RS;
the processor is further configured to determine:
a first pathloss using the first RS and a second pathloss using the second RS, and
a first power based on the first pathloss and a second power based on the second
pathloss; and the transceiver is further configured to transmit the first PUCCH with the first power and the second PUCCH with the second power.
Nory et al. discloses in par[0227-0228]; fig.15; the UE determines from spatial association  reference signal (receive reference signal); determines path loss using the reference signal (see par[0132]; determine pathloss using reference signal); determine power for UL PUCCH (see par[0226,0132,0139]; determine power for uplink transmission). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Nory with that of He et al. to determine UL transmission power based on the pathloss. 
In claims 3,4,6,10,16,17 He et al. does not disclose the processor is further configured to determine a first spatial setting from the first RS and a second spatial setting from the second RS; and the transceiver is further configured to transmit the first PUCCH using the first spatial setting and the second PUCCH using the second spatial setting. Nory et al. discloses in par[0132] a UE  receives PDCCH,  determines DL reference signal configuration, determines a spatial association based on the RS configuration (determine a first spatial setting from the first RS and a second spatial setting from the second RS). IN par[0139] the UE  makes a PUCCH transmission using the received spatial parameters in the PDSCH (  transmit the first PUCCH using the first spatial setting and the second PUCCH using the second spatial setting). Therefore, it would have been obvious to one skilled in the art before the effective fling date of the claimed invention to combine the teaching of Nory with that of He et al. to transmit PUCCH using the spatial parameters.       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheng et al. (US Pub.2019/0158205; User Equipment, Base station and Methods).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413